DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on November 12, 2020 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment with remarks January 27, 2021. Claims 1, 18, and 24 have been amended. Claims 1-6 and 18-30  are pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed January 27, 2021, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response, Applicants amended claim(s) for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
6.	Claims 1-6 and 18-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ishii et al. (US 2012/0147778) and Anderson et al. (US 8,755,340) are generally directed to various aspects of the base station communicating with a user equipment terminal using an uplink shared channel includes a radio resource allocation unit configured to decrease frequency resources allocated to the shared channel, when transmission power of the user equipment terminal is less than a predetermined threshold; the wireless network, such as an LTE ("Long-Term Evolution") network, configured to receive an identifier associated with resource configurations in the wireless network, wherein the identifier is mapped to a resource configuration in a plurality of resource configurations and the user equipment applies the resource configuration. 
However, in consideration of the claim amendment with arguments/remarks filed on January 27, 2021, the information disclosure statement (IDS) submitted on November 12, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“responsive to that uplink data needs to be transmitted to the network device, transmitting the uplink SR to the network device via the first time-frequency resource,” and “transmitting the uplink reference signal to the network device via the second time- 
“a transceiver, configured to transmit, responsive to that uplink data needs to be transmitted to the network device, the uplink SR to the network device via the first time-frequency resource,” and “transmit the uplink reference signal to the network device via the second time-frequency resource, so that the network device determines quality of an uplink channel by using the uplink reference signal,” as specified in claim 18. 
“a transceiver, configured to receive, responsive to that the terminal needs to transmit uplink data, the uplink SR which is transmitted by the terminal via the first time-frequency resource, and receive the uplink reference signal which is transmitted by the terminal via the second time-frequency resource,” and “wherein the processor is further configured to determine uplink channel quality according to the uplink reference signal transmitted by the terminal,” as specified in claim 24. 
Dependent claims 2-6, 19-23, and 25-30 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473